Citation Nr: 1023691	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2004 and May 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
Veteran's request to reopen his claims for service connection 
for paranoid schizophrenia and migraine headaches.  

The Board notes that the Veteran's psychiatric disorder has 
been described differently by different physicians over time.  
His disorder was originally described as an acute 
schizophrenic episode in a VA medical treatment record of 
April 1972.  Later it has been described variously as:  
schizophrenia, paranoid type (see the private treatment 
record dated in dated in April 1987 from New Horizons 
Community Mental Health Center); hypomanic schizophrenia (see 
the VA medical treatment record dated in June 1987), and 
finally as chronic schizophrenia with a  mood disorder (see 
the VA medical treatment record of April 2004).  The Board 
considers the Veteran's claim for service connection for an 
acquired psychiatric disorder as encompassing all psychiatric 
disorders evident within the record, pursuant to the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Veteran's representative requested that the claim be 
referred to the VA Inspector General.  See the March 2010 
Informal Brief of Appellant in Appealed Case.  The Veteran's 
representative indicated that representation has been 
frustrated due to restricted access to the claims file and 
that certain documents were missing from the claims file.  
However, the Veteran's representative has not pointed to any 
evidence of activities on the part of VA which might warrant 
a referral to the VA Inspector General, nor has the 
representative articulated any basis for a referral of the 
Veteran's claims file to the Inspector General, such as 
criminal or fraudulent activities which require 
investigation.  Most importantly, the Veteran's 
representative has not articulated how or when the Veteran or 
the representative has been prevented from viewing the claims 
file, or how any missing documents have prevented the 
Veteran's representative from assisting the Veteran in his 
claim.  As is clear from the Informal Brief of Appellant in 
Appealed Case, the Veteran's representative has been provided 
full access to the claims file prior to Board adjudication.  
The Board concludes that no basis for referral has been 
presented by either the Veteran's representative or the 
record, such that a referral is not warranted.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that he currently experiences migraine 
headaches and paranoid schizophrenia which began in 1968, 
during his active military service.  See the Veteran's notice 
of disagreement (NOD) of May 2005.

The Veteran originally claimed service connection for a 
nervous condition in March 1972, which was denied by the AOJ 
in June 1972.  The AOJ refused to reopen this claim in rating 
decisions in January 1978, July 1987, and finally in August 
1999.  At the time of the August 1999 decision, the AOJ 
notified the Veteran that his claim would not be reopened and 
apprised him of his procedural and appellate rights.  The 
Veteran did not file a NOD or a substantive appeal, thus not 
appealing that decision.  Therefore, the August 1999 decision 
is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).  

In regards to his claim for service connection for migraine 
headaches, the Veteran originally claimed for headaches in 
April 1972.  This claim was denied by the AOJ in June 1972.  
The AOJ denied the Veteran's later requests to reopen this 
claim in rating decisions in January 1978, and, finally, in 
July 1987.  The AOJ notified the Veteran of this decision and 
apprised him of his procedural and appellate rights.  The 
Veteran did not file a NOD or a substantive appeal, thus not 
appealing that decision.  Therefore, the July 1987 decision 
is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis, including a prior denial based on 
the absence of new and material evidence.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Regarding the Veteran's request to reopen the aforementioned 
previously denied claims, in Kent v. Nicholson, 20 Vet. App. 
1, 10-11 (2006), the Court held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements in regard 
to new and material evidence claims require the VA to send a 
specific notice letter to the claimant that:  (1) notifies 
him or her of the evidence and information necessary to 
reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim.

In this regard, the March 2004 VCAA notice letter failed to 
provide any of the three notice elements required by Kent.  
The Board emphasizes that a claim for service connection and 
a claim to reopen based on new and material evidence both 
have unique evidentiary and legal requirements.  A remand is 
required to correct the prior deficiencies.  The letter 
should also advise the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

Second, the Veteran has indicated that he received hospital 
treatment in 1970 from the VA in Miami.  See the VA medical 
treatment record dated in April 2004.  These records should 
be obtained if possible.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (the VA is charged with constructive, 
if not actual, knowledge of evidence generated by the VA).  
Furthermore, the Veteran's VA medical treatment records on 
file only date to May 2005, over five years ago.  If he has 
since received additional relevant treatment, these records 
should be obtained.  

Third, the AOJ must undertake further efforts to obtain 
possible missing service treatment records (STRs) - 
specifically, the Veteran has alleged that both his acquired 
psychiatric disorder and his migraine headaches were treated 
at Ft. Jackson, South Carolina, and at Ft. Hood, Texas.  The 
Board notes that the Veteran's STRs contain evidence of 
treatment at both of these installations; however, the 
specific treatment at that time is not shown.  Furthermore, 
the Veteran's representative argued that his service 
personnel records (SPRs) should be obtained as these might 
show early manifestations of a later diagnosed psychiatric 
disorder.  See the Informal Brief of Appellant in Appealed 
Case of March 2010.  In this regard, the VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a).  The VA is required to obtain the 
Veteran's STRs or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain these records 
must continue until they are obtained unless it is reasonably 
certain they do not exist or that further efforts to obtain 
them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2), (3).  Therefore, a remand should be conducted 
to attempt to obtain these records.  

As such, the AOJ should contact the National Personnel 
Records Center (NPRC), or other appropriate agency, to 
attempt to obtain the alleged records.  To the degree 
possible, this should include a search for treatment records 
from a treatment center located at either Fort Jackson, South 
Carolina, and Fort Hood, Texas, during his service from June 
1968 to June 1970, and if so, if the Veteran was treated for 
paranoid schizophrenia or headaches at that time, and for an 
attempt to obtain the Veteran's SPRs.  

Given the obvious relevance of any missing STRs, or relevant 
SPRs, in adjudication of the claims at issue, the Board finds 
it necessary to remand the claim to ensure that all proper 
avenues for securing these records have been pursued and to 
afford the Veteran every benefit of assistance from the VA.

The Board also notes that the Veteran has indicated that he 
is in receipt of Social Security Administration (SSA) 
disability benefits.  See the Veteran's May 2004 application 
for increased compensation (VA Form 21-8940).  Neither the 
SSA decision nor the records on which it was based are 
contained in the claims file.  These documents may be 
relevant to the Veteran's service connection claims.  As 
such, they should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.	As to the new and material evidence 
claim, send the Veteran a corrective VCAA 
notice that is compliant with Kent v. 
Nicholson, 20 Vet. App. 1, 10-11 (2006).  
Specifically, this letter should:

(A)	 Describe what new and material 
evidence is under the current standard 
set forth under 38 C.F.R. § 3.156(a) 
(2009);

(B)	 Identify what specific evidence is 
required to substantiate the element 
or elements needed for service 
connection that were found 
insufficient in the prior denials of 
his claim.

	That is, in order to reopen his 
acquired psychiatric disorder claim, 
he must submit evidence to show that 
his acquired psychiatric disorder 
occurred during or within one year of 
his active service, or competent 
evidence linking his current acquired 
psychiatric disorder to his military 
service. 

	To reopen his claim of migraine 
headaches, the Veteran must submit 
evidence to show that this condition 
began during service, or that his 
current condition is connected to an 
event during service.

(C) Provide general VCAA notice for the 
underlying service connection claim.  
Specifically, the Veteran must be 
advised that establishment of service 
connection for paranoid schizophrenia 
and migraine headaches requires:  (1) 
the existence of a present disability; 
(2) in-service incurrence or 
aggravation of a disease or injury; 
and (3) a causal relationship between 
the present disability and the disease 
or injury incurred or aggravated 
during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  In the 
alternative, the Veteran may show that 
his paranoid schizophrenia manifested 
to a compensable degree within one 
year of separation from active 
military service.  

D)	The notice should also contain an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007)

2.	Obtain the records of any medical 
treatment for the Veteran from the most 
recent treatment center of record, most 
recently indicated as the Miami VA 
Medical Center, and any treatment 
records from 1970 for an acquired 
psychiatric disorder.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If records are 
unavailable or simply do not exist, or 
further attempts to obtain them would 
be futile, a negative reply to this 
effect is required. 

3.	Contact the NPRC, or other appropriate 
agency, and attempt to obtain any records 
of treatment of the Veteran for 
schizophrenia or migraine headaches for 
the period from Ft. Jackson, South 
Carolina, or from Ft. Hood, Texas, from 
June 1968 to June 1970.  If such a 
request is too broad, the AOJ should 
request a search for records from Ft. 
Jackson from July to August 1968, and 
from Ft. Hood from April to May 1970, as 
indicated dates of treatment in the 
Veteran's service treatment records.

	Also request the Veteran's service 
personnel records (SPRs).  All attempts 
to secure these records, and any response 
received, must be documented in the 
claims file.  If records are unavailable 
or simply do not exist, or further 
attempts to obtain them would be futile, 
a negative reply to this effect is 
required.

4.	Obtain from the Social Security 
Administration a copy of any decision 
that was made on a claim for Social 
Security disability benefits, as well as 
the medical records relied upon 
concerning any determination rendered.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

5.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

6.	Finally, readjudicate the request to 
reopen the claims for service connection 
for an acquired psychiatric disorder and 
migraine headaches in light of any 
additional evidence obtained since the 
February 2006 statement of the case 
(SOC).  If the claims are not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




